Per Curiam:

The motion for leave to file a second petition for rehearing and to recall the mandate is granted. The second petition for rehearing is granted and the judgment entered June 10, 1946, 328 U. S. 624, and order denying rehearing entered October 21, 1946, 329 U. S. 824, are vacated. The judgment of the Circuit Court of Appeals is reversed and the case is remanded to the District Court with directions to dismiss the indictment. Ballard v. United States, 329 *801U. S. 187. The Chief Justice and Mr. Justice Jackson took no part in the consideration or decision of this application.
Morris Lavine for petitioner. Acting Solicitor General Washington, W. Marvin Smith, Robert S. Erdahl and Beatrice Rosenberg for the United States.